ORDER

PER CURIAM:
John G. Feld appeals the decision of the Administrative Hearing Commission, which found that Mr. Feld was a resident of Missouri in 1993 and that payments he received for services in that year from Richardson Investments, Inc., Donald Richardson, and Dave Meeker Auto, Inc., were taxable income. On appeal, Mr. Feld claims that he was not afforded due process of law in that he did not receive a fair and impartial hearing. He also argues that the Administrative Hearing Commission improperly admitted evidence. Because Mr. Feld failed to request a hearing with the Director when he filed his protest, he waived his right to such a hearing. Thus, having failed to avail himself of the procedures provided in the statute, he cannot claim that he was deprived of due process. Additionally, he received a hearing before the Administrative Hearing Commission, which was sufficient to meet the requirements of due process. Finally, even if the AHC did err in the admission of IRS Form 4549 A, Mr. Feld was not prejudiced by the evidence, which was cumulative of other evidence admitted, including'Mr. Feld’s own testimony. Since a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).